 

Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

FOR

 

CIPHERLOC CORPORATION

 

This Agreement (the “Agreement”) is entered into October 19, 2020, by and
between CIPHERLOC CORPORATION (“the Company”) and David Chasteen (“Executive”).
Executive is an at-will employee of the Company. The provisions of the Offer
Letter are incorporated by reference into this document. Additionally, the
Company wishes to provide Executive with severance benefits if Executive’s
employment is terminated in connection with a change in control.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1. Severance.

 

(a) If the Company terminates Executive’s employment (other than for Cause) or
Executive resigns for Good Reason, the Company shall pay to Executive salary
continuance for six months at the then current rate. For purposes of this
Agreement, termination from employment shall mean a “separation from service” as
defined under the default rules under the final Section 409A regulations.

 

(b) Each of the following shall constitute “Good Reason”, and provided further
that Executive must provide notice to the Company within sixty (10) days of the
existence of such condition and the Company will have thirty (30) days from
receipt of such notice to remedy the condition. If the condition is not remedied
within such 30 day period, the following conditions will constitute “Good
Reason”:

 

(1) the material diminution of Executive’s position, duties, responsibilities or
status with the Company or its successor, as compared with the position, duties,
responsibilities or status of Executive with the Company immediately prior to
the Event Date, except in connection with the termination of Executive for
Cause;

 

(2) the Company’s requiring Executive to work at a location more than 35 miles
from the Executive’s residence at such time; provided, however, that this
paragraph shall not apply to travel in the furtherance of the Company’s business
to an extent substantially consistent with Executive’s business travel
obligations as of the date hereof;

 

(3) the Company’s failure to obtain an assumption of the obligations of the
Company to perform this Agreement by any successor to the Company;

 

(4) any material reduction in Executive’s base salary, or a material reduction
in benefits payable to Executive or failure of the Company to pay Executive any
earned salary, bonus or benefits except with the prior written consent of
Executive;

 

(5) the exclusion or limitation of Executive from participating in some form of
variable compensation plan which provides the Executive the opportunity to
achieve a level of total compensation (base salary plus variable compensation)
consistent with what the Executive had the opportunity to earn at the Event
Date; or

 

 1 

 

 

(6) any demand by any director or officer of the Company that Executive take any
action or refrain from taking any action where such action or inaction, as the
case may be, would violate any law, rule, regulation or other governmental
pronouncement, court order, decree or judgment, or breach any agreement or
fiduciary duty.

 

(e) Each of the following shall constitute “Cause”:

 

(1) any violation by Executive of any material obligation under this Agreement
or the attached Confidentiality and Non-Disclosure Agreement;

 

(2) any action or failure to act by Executive not in conformance with his
required duties which causes the Company to incur significant monetary damages;

 

(3) conviction for commission of a felony;

 

(4) any violation of law by the Executive, which has a material, adverse effect
on the Company;

 

(5) habitual abuse of alcohol or a controlled substance;

 

(6)       theft or embezzlement from the Company;

 

(7) repeated unexcused absence from work for reasons unrelated to short-term
illnesses;

 

(8) the failure by Executive substantially to achieve personal performance goals
reasonably established by mutual agreement of the Executive and the board of
directors other than where such failure is substantially attributable to factors
beyond control of Executive;

 

(9) Disability of Executive (as defined below); and

 

(10) repeated failure or refusal by Executive to carry out the reasonable
directives, orders or resolutions of the Company’s Board of Directors consistent
with the CEO position continuing after written warning.

 

(f) “Disability” shall mean any physical, mental or other health condition which
substantially impairs Executive’s ability to perform his/her assigned duties for
90 days or more in any 180 day period. Any disagreement as to whether Executive
is disabled shall be resolved by a physician selected by the Company after an
examination of Executive. Executive hereby consents to such physical examination
and to the examination of all medical records of Executive necessary, in the
judgment of the examining physician, to make the determination of disability.

 

2. Company Sale or Liquidation Bonus. If, during the term of service, the
Company sells all or substantially all of its assets or consummates a merger,
reorganization or similar transaction in which a majority of the equity in the
surviving company is not owned beneficially by the stockholders of the Company
immediately prior to the consummation of such transaction (a “Company Sale”),
the Executive will receive a bonus equal to 5% of the Net Proceeds. Net Proceeds
shall be defined as the purchase price, less costs incurred to complete the
sale, to include but not limited to accounting, legal, due diligence,
commissions, investment banking fees or similar costs that are necessitated by
the Company Sale. The date for determination of such amount shall be as of the
consummation of the Company Sale and the bonus shall be paid by within thirty
(30) days after that date. In addition to the foregoing, in the event that (a)
the Company has commenced discussions with any third party regarding a Company
Sale during the Executive’s term of service, (b) the Company thereafter
terminates the employment of the Executive without Cause or the Executive
terminates his employment for Good Reason and (c) within six (6) months after
such termination, such Company Sale with such third party is consummated, then
the Executive shall be entitled to receive such bonus on the same terms and
conditions as set forth previously in this section.

 

 2 

 

 

3. Confidentiality and Non-Competition Agreement. In consideration of the
obligations undertaken by the Company pursuant to this Agreement,
contemporaneously with the execution of this Agreement, Executive and the
Company have entered into the form of Confidentiality and Non-Competition
Agreement attached hereto as Exhibit A and each agreement shall be effective
only if both agreements have been executed.

 

4. At Will Employment. Unless and to the extent otherwise agreed by the Company
and Executive in a separate written employment agreement, Executive’s employment
shall be “at will”, with either party permitted to terminate the employment at
any time, with or without cause. No term of any employment agreement between the
Company and Executive shall be construed to conflict with, lessen or expand the
obligations of the parties under this Agreement.

 

5. Notices. All notices and other communications called for or required by this
Agreement shall be in writing and shall be addressed to the parties at their
respective addresses stated below or to such other address as a party may
subsequently specify by written notice and shall be deemed to have been received
(i) upon delivery in person, (ii) five days after mailing it by U.S. certified
or registered mail, return receipt requested and postage prepaid, or (iii) two
days after depositing it with a commercial overnight carrier which provides
written verification of delivery:

 

  To the Company:                   Attention: Chairman of the Board of
Directors       Cipherloc Corporation       6836 Bee Caves Road       Building
1, Suite 279       Austin, TX 78746           To Executive:   David Chasteen

  

6. Withholding. All payments due to and all benefits to be provided to Executive
hereunder shall be subject to reduction for any applicable withholding taxes,
including excise taxes.

 

7. Assignment. Executive’s rights and duties hereunder are personal to Executive
and are not assignable to others, but Executive’s obligations hereunder will
bind his/her heirs, successors, and assigns. The Company may assign its rights
under this Agreement in connection with any merger or consolidation of the
Company or any sale of all or any portion of the Company’s assets (including,
without limitation, any division or product line), provided that any such
successor or assignee expressly assumes in writing the Company’s obligations
hereunder.

 

8. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment made or benefit provided hereunder and any amounts payable shall
not be reduced by any other earnings. The Company may offset any payment due
hereunder by the amount of damages to the Company resulting from any breach of
this Agreement by Executive.

 

 3 

 

 

9. Indemnification for Prior Acts and Events. It is expressly understood and
agreed by the parties hereto that the Executive shall not be liable for any act
or matters arising out of any act committed by Company officers prior to the
Executive’s tenure at the Company. Executive will also not be liable for any act
or omission that occurred at the Company prior to his employment. Executive will
therefore be indemnified and held harmless for any act or omission before his
first full day of employment with the Company. The Indemnification Agreement
between the Company and the Executive in effect on the date hereof shall be
deemed amended to extend to the Executive’s role hereunder as an officer of the
Company.

 

9. General. This Agreement constitutes the exclusive agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements or
understandings of the parties. No waiver of or forbearance to enforce any right
or provision hereof shall be binding unless in writing and signed by the party
to be bound, and no such waiver or forbearance in any instance shall apply to
any other instance or to any other right or provision. This Agreement will be
governed by the local laws of the State of Texas without regard to its conflicts
of laws rules to the contrary. The parties hereby consent to the exclusive
jurisdiction and venue of the state and federal courts sitting in Travis County,
Texas for all matters and actions arising under this Agreement. The prevailing
party shall be entitled to reasonable attorneys’ fees and costs incurred in
connection with such litigation. No term hereof shall be construed to limit or
supersede any other right or remedy of the Company under applicable law with
respect to the protection of trade secrets or otherwise. If any provision of
this Agreement is held to be invalid or unenforceable to any extent in any
context, it shall nevertheless be enforced to the fullest extent allowed by law
in that and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected thereby.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CIPHERLOC CORPORATION   EXECUTIVE:           By: /s/ Tom Wilkinson   Signature:
/s/ David Chasteen           Name: Tom Wilkinson, Chairman   Name: David
Chasteen

 

 4 

 

 

Attachment A

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT



 

 5 

 